                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ERIN ALLEN, et al.,                                Case No. 3:13-cv-01279-WHO
                                                        Plaintiffs,
                                   8
                                                                                            ORDER GRANTING IN PART AND
                                                 v.                                         DENYING IN PART DEFENDANT’S
                                   9
                                                                                            MOTION TO DISMISS
                                  10     CONAGRA FOODS, INC.,
                                                                                            Re: Dkt. No. 222
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                           INTRODUCTION

                                  14          Despite its long road, in some ways this case is only just beginning. On March 21, 2013,

                                  15   Plaintiff Erin Allen filed a complaint proposing a nationwide putative class of people who

                                  16   purchased Parkay Spray believing it to be a fat- and calorie-free alternative to butter. The class

                                  17   argues that defendant ConAgra Brands, Inc. (“ConAgra”) deceptively labels and markets Parkay

                                  18   Spray by using artificially small serving sizes. Instead of being zero calorie and zero fat, each

                                  19   bottle contains 832 calories and 93 grams of fat. After a denied motion to dismiss, a denied

                                  20   motion for class certification, a stay, the addition of seven named plaintiffs, and multiple changes

                                  21   to the legal landscape, this case returns to the motion to dismiss stage. For the reasons set forth

                                  22   below, I will grant in part and deny in part ConAgra’s motion.

                                  23                                            BACKGROUND

                                  24          Allen’s initial complaint included causes of action for: (1) Unjust Enrichment, (2) Fraud by

                                  25   Concealment, (3) Breach of Express Warranty, (4) Intentional Misrepresentation, (5) Violations of

                                  26   the Consumer Legal Remedies Acts (Cal. Civ. Code § 1750, et seq.), (6) Violation of California

                                  27   Unfair Competition Law (Cal. Bus. & Prof. Code § 17200, et seq.), and (7) Violation of the

                                  28   Consumer Protection Acts of numerous states. Compl. [Dkt. No. 1] Compl. ¶¶ 85–159. On
                                   1   September 3, 2013, the Honorable Jon S. Tigar denied ConAgra’s motion to dismiss and,

                                   2   alternatively, to transfer. Order on Motion to Dismiss (“MTD Order”) [Dkt. No. 41]. He found

                                   3   that Allen’s claims were not preempted because she had adequately alleged that Parkay Spray is

                                   4   subject to the labeling requirements for liquid butter substitutes rather than spray type fats and

                                   5   oils. Id. 6–8, 14. He dismissed with prejudice Allen’s unjust enrichment claim because “there

                                   6   [wa]s no standalone cause of action for unjust enrichment.” Id. 19–20.

                                   7            Allen filed a first amended complaint, and the parties proceeded to class discovery. See

                                   8   Dkt. Nos. 46, 72. On August 8, 2014, Allen moved for class certification, seeking to represent a

                                   9   multi-state class, two multi-state subclasses, and a California only sub-class. By this time the case

                                  10   had been reassigned to the Honorable Vince Chhabria, who denied Allen’s motion for class

                                  11   certification without prejudice. Dkt. No. 150. That order briefly addressed whether the court

                                  12   should certify a multi-state class for purposes of injunctive relief under Rule 23(b)(2). Id. 3. The
Northern District of California
 United States District Court




                                  13   court noted,

                                  14                   Allen stated in her deposition that she has no interest in buying Parkay
                                                       Spray as it is currently constituted, regardless of whether its label is
                                  15                   accurate. Coombe Decl., Ex. 1, p. 33.
                                                       Therefore, Allen cannot possibly be subject to a likelihood of future
                                  16                   injury. As a result, even if the Court ultimately denied a renewed
                                                       motion to certify a Rule 23(b)(3) class with prejudice, it would not
                                  17                   certify a Rule 23(b)(2) class.
                                  18   Id. 4.

                                  19            The case was then reassigned to the Honorable Haywood S. Gilliam, who stayed it pending

                                  20   the outcome of other cases pending before the Ninth Circuit. Dkt. No. 152. Soon thereafter Judge

                                  21   Gilliam recused himself, and the case was reassigned to me. Dkt. No. 153. The stay was lifted on

                                  22   November 29, 2017. Dkt. No. 171.

                                  23            On March 28, 2018, Allen requested leave to file a motion for reconsideration of the order

                                  24   denying injunctive relief in light of a recent Ninth Circuit decision. Dkt. No. 172. I granted her

                                  25   leave. Dkt. No. 174. Allen then changed counsel, Dkt. No. 177, filed the motion for

                                  26   reconsideration, and sought leave to amend her complaint to add seven additional named

                                  27

                                  28
                                                                                          2
                                   1   plaintiffs.1 Dkt. No. 183. The seven plaintiffs separately filed a motion to intervene.2 Dkt. No.

                                   2   182.

                                   3          On September 7, 2018, I granted the motions to amend and intervene because of the

                                   4   changes in the legal landscape that had occurred during the course of the stay and the need to

                                   5   address the issues on the merits. Dkt. No. 213. The plaintiffs filed their consolidated second

                                   6   amended complaint on September 12, 2018. Second Amended Complaint (“SAC”) [Dkt. No.

                                   7   214]. ConAgra moved to dismiss for lack of jurisdiction on October 12, 2018, and I heard

                                   8   argument on November 28, 2018. Motion to Dismiss (“MTD”) [Dkt. No. 222]; Minute Entry

                                   9   [Dkt. No. 230].

                                  10                                          LEGAL STANDARD

                                  11   I. MOTION TO DISMISS UNDER 12(b)(1)

                                  12          A motion to dismiss under Rule 12(b)(1) of the Federal Rules of Civil Procedure is a
Northern District of California
 United States District Court




                                  13   challenge to the court’s subject matter jurisdiction. See FED. R. CIV. P. 12(b)(1). “Federal courts

                                  14   are courts of limited jurisdiction,” and it is “presumed that a cause lies outside this limited

                                  15   jurisdiction.” Kokkonen v. Guardian Life Ins. of Am., 511 U.S. 375, 377 (1994). The party

                                  16   invoking the jurisdiction of the federal court bears the burden of establishing that the court has the

                                  17   authority to grant the relief requested. Id.

                                  18          A challenge pursuant to Rule 12(b)(1) may be facial or factual. See White v. Lee, 227 F.3d

                                  19   1214, 1242 (9th Cir. 2000). In a facial attack, the jurisdictional challenge is confined to the

                                  20   allegations pled in the complaint. See Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004).

                                  21   The challenger asserts that the allegations in the complaint are insufficient “on their face” to

                                  22   invoke federal jurisdiction. See Safe Air Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th

                                  23   Cir. 2004). To resolve this challenge, the court assumes that the allegations in the complaint are

                                  24   true and draws all reasonable inference in favor of the party opposing dismissal. See Wolfe, 392

                                  25
                                       1
                                  26    She filed a renewed motion for class certification the same day. Dkt. No. 184. That motion is
                                       scheduled to be argued on May 15, 2019. See 9/25/18 Minute Entry [Dkt. No. 219].
                                  27   2
                                        The seven additional plaintiffs are Tyoka Brumfield (New York and Connecticut), Ofelia
                                  28   Frechette (Indiana), Shelley Harder (Indiana), Deana Marr (Georgia), Tammie Shawley (Ohio),
                                       Brian Smith (Michigan), and Betty Vazquez (Illinois and Wisconsin).
                                                                                        3
                                   1   F.3d at 362.

                                   2   II. MOTION TO DISMISS UNDER 12(b)(6)

                                   3           Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint

                                   4   if it fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). To survive a

                                   5   Rule 12(b)(6) motion to dismiss, the plaintiff must allege “enough facts to state a claim to relief

                                   6   that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). A claim is

                                   7   facially plausible when the plaintiff pleads facts that “allow the court to draw the reasonable

                                   8   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

                                   9   678 (2009) (citation omitted). There must be “more than a sheer possibility that a defendant has

                                  10   acted unlawfully.” Id. While courts do not require “heightened fact pleading of specifics,” a

                                  11   plaintiff must allege facts sufficient to “raise a right to relief above the speculative level.”

                                  12   Twombly, 550 U.S. at 555, 570.
Northern District of California
 United States District Court




                                  13           In deciding whether the plaintiff has stated a claim upon which relief can be granted, the

                                  14   court accepts the plaintiff’s allegations as true and draws all reasonable inferences in favor of the

                                  15   plaintiff. Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, the court is

                                  16   not required to accept as true “allegations that are merely conclusory, unwarranted deductions of

                                  17   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  18   2008). If the court dismisses the complaint, it “should grant leave to amend even if no request to

                                  19   amend the pleading was made, unless it determines that the pleading could not possibly be cured

                                  20   by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).

                                  21                                               DISCUSSION

                                  22   I. PERSONAL JURISDICTION

                                  23           ConAgra argues that the recently decided Bristol–Myers Squibb Co. v. Superior Court of

                                  24   California, San Francisco Cty., 137 S. Ct. 1773 (2017), requires dismissal for lack of personal

                                  25   jurisdiction over all claims by the nonresident named plaintiffs’ claims and the absent class

                                  26   members’ claims. MTD 7–10. It asserts that California lacks personal jurisdiction over those

                                  27   claims because they do not arise out of or relate to ConAgra’s contacts with the forum. Id.

                                  28           California’s long-arm statute permits the exercise of personal jurisdiction to the maximum
                                                                                           4
                                   1   extent permitted under the Due Process Clause of the Constitution. CAL. CIV. PROC. CODE §

                                   2   410.10. The Due Process Clause requires that the defendant have “minimum contacts with [the

                                   3   forum state] such that the maintenance of the suit does not offend traditional notions of fair play

                                   4   and substantial justice.” Int’l Shoe Co. v. State of Wash., Office of Unemployment Comp. &

                                   5   Placement, 326 U.S. 310, 316 (1945) (internal quotation marks omitted). Those contacts may give

                                   6   rise to either general or specific jurisdiction. A court has general jurisdiction over a party when its

                                   7   “affiliations with the State are so continuous and systematic as to render it essentially at home in

                                   8   the forum State,” meaning any claims against the party can be brought there. Daimler AG v.

                                   9   Bauman, 571 U.S. 117, 127 (2014) (internal quotations, citation, and formatting omitted). Except

                                  10   in an “exceptional case,” general jurisdiction is limited to the place of incorporation and the

                                  11   principal place of business. BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017) (internal

                                  12   quotation marks omitted).
Northern District of California
 United States District Court




                                  13          A court has specific jurisdiction over a nonresident defendant when it has “purposefully

                                  14   avail[ed] itself of the privilege of conducting activities within the forum State,” Burger King Corp.

                                  15   v. Rudzewicz, 471 U.S. 462, 475 (1985), and the suit “arises out of or relates to” those contacts.

                                  16   Daimler, 571 U.S. at 127. The “primary concern” of the personal jurisdiction analysis is the

                                  17   burden it might pose on the defendant to litigate in the plaintiff’s chosen forum. Bristol–Myers,

                                  18   137 S. Ct. at 1780.

                                  19          The Ninth Circuit applies a three-prong test to determine whether a defendant has

                                  20   minimum contacts with the forum such that it is subject to personal jurisdiction:

                                  21                  (1) The non-resident defendant must purposefully direct his activities
                                                      or consummate some transaction with the forum or resident thereof;
                                  22                  or perform some act by which he purposefully avails himself of the
                                                      privilege of conducting activities in the forum, thereby invoking the
                                  23                  benefits and protections of its laws;
                                                      (2) the claim must be one which arises out of or relates to the
                                  24                  defendant’s forum-related activities; and
                                                      (3) the exercise of jurisdiction must comport with fair play and
                                  25                  substantial justice, i.e. it must be reasonable.
                                  26   Washington Shoe Co. v. A-Z Sporting Goods Inc., 704 F.3d 668, 672 (9th Cir. 2012). The
                                  27   plaintiffs have the burden of establishing the first two prongs, at which point “the
                                  28   burden then shifts to [ConAgra] to ‘present a compelling case’ that the exercise of jurisdiction
                                                                                          5
                                   1   would not be reasonable.” See Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th

                                   2   Cir. 2004).

                                   3          ConAgra argues that Bristol–Myers applies and requires me to conclude that there is no

                                   4   personal jurisdiction over the claims by non-California plaintiffs. MTD 7–10. In response to

                                   5   ConAgra’s arguments, plaintiffs argue that ConAgra waived its ability to challenge personal

                                   6   jurisdiction by failing to do so earlier. Opposition (“Oppo.”) [Dkt. No. 224] 15–17.3 In addition,

                                   7   they assert that there is specific jurisdiction4 over the nonresident named plaintiffs and the

                                   8   nonresident absent class members. I will consider ConAgra’s personal jurisdiction arguments

                                   9   because I do not find them waived. I also conclude that Bristol–Myers does not apply to this case

                                  10   because it is a federal class action and not a state mass action.

                                  11          1. Whether ConAgra Waived Its Personal Jurisdiction Arguments

                                  12          Parties may challenge personal jurisdiction under Rule 12 of the Federal Rules of Civil
Northern District of California
 United States District Court




                                  13   Procedure. FED. R. CIV. P. 12(b)(2). “A party waives” the defense by “failing to either . . . (i)

                                  14   make it by motion under [Rule 12]; or (ii) include it in a responsive pleading or in an amendment

                                  15   allowed by Rule 15(a)(1) as a matter of course.” FED. R. CIV. P. 12(h)(1).

                                  16          Allen argues that ConAgra waived its personal jurisdiction defense by failing to object to

                                  17   personal jurisdiction in the face of her original complaint, which pleaded a nationwide class.

                                  18   Oppo. 15–16. ConAgra counters that this motion is its first opportunity to challenge the court’s

                                  19   personal jurisdiction over the nonresident plaintiffs, who did not seek leave to intervene in this

                                  20   case until July 9, 2018, more than five years after it was filed. MTD 7; see Motion to Intervene

                                  21   [Dkt. No. 182].

                                  22          I agree with ConAgra that it has not waived its personal jurisdiction challenge. In Sloan,

                                  23   the Honorable Edward M. Chen considered a similar challenge on the merits after concluding that

                                  24   it was the defendant’s “first opportunity to challenge personal jurisdiction with respect to the

                                  25

                                  26   3
                                        This Order uses ECF page numbers when citing to plaintiffs’ opposition to the motion to dismiss
                                  27   because the internal page numbers are not visible in the document filed with the court.
                                       4
                                  28     Allen does not argue that there is general jurisdiction over ConAgra in California, which is
                                       incorporated in Delaware and has its principal place of business is Illinois. See SAC ¶ 21.
                                                                                          6
                                   1   plaintiffs newly named in the SAC.” See Sloan v. Gen. Motors LLC, 287 F. Supp. 3d 840, 856

                                   2   (N.D. Cal. 2018) (emphasis in original), order clarified, No. 16-CV-07244-EMC, 2018 WL

                                   3   1156607 (N.D. Cal. Mar. 5, 2018). I will consider on the merits ConAgra’s challenge to

                                   4   jurisdiction over claims by named plaintiffs Brumfield (New York and Connecticut), Frechette

                                   5   (Indiana), Harder (Indiana), Marr (Georgia), Shawley (Ohio), Smith (Michigan), and Vazquez

                                   6   (Illinois and Wisconsin).

                                   7          2. Whether Bristol–Myers Applies to this Case

                                   8          ConAgra argues that under the Supreme Court’s recent decision in Bristol–Myers, there is

                                   9   no personal jurisdiction over the claims by the nonresident named plaintiffs and the nonresident

                                  10   absent class members. Instead, a class action case can appropriately be brought only in the states

                                  11   where there is general jurisdiction over ConAgra. MTD 7–10. Allen counters that Bristol–Myers

                                  12   does not apply because this case is in federal as opposed to state court and because it is a class
Northern District of California
 United States District Court




                                  13   action as opposed to a mass action. Oppo. 13–15. I withhold judgment on the question of

                                  14   whether, on the same facts as those presented in Bristol–Myers, that case would apply to a federal

                                  15   court sitting in diversity. In any event, it does not apply to this case because the Supreme Court

                                  16   could not have intended to severely narrow the forum choices available to class action plaintiffs

                                  17   when it decided a case involving a mass action. Instead, I conclude that there is personal

                                  18   jurisdiction over the claims brought by nonresidents under the doctrine of pendant jurisdiction.

                                  19                  a. The Supreme Court’s Decision

                                  20          In Bristol–Myers, the Supreme Court concluded that a California state court lacked

                                  21   personal jurisdiction over the defendant when it came to claims by nonresidents in a mass action

                                  22   tort suit. Bristol–Myers, 137 S. Ct. at 1781–82. More than 600 plaintiffs—including 86 from

                                  23   California—filed claims in California state court over injuries allegedly caused by the prescription

                                  24   drug Plavix. Id. at 1777–78. The California court lacked general jurisdiction over defendant

                                  25   Bristol–Myers Squibb Company (“BMS”), which was incorporated in Delaware and had its

                                  26   principal place of business in New York. See id. at 1777–78. BMS argued that the court also

                                  27   lacked specific jurisdiction over the nonresidents’ claims because while it had employees and did

                                  28   business in California, none of the nonresidents had purchased Plavix or been injured by it within
                                                                                         7
                                   1   the state of California. Id. at 1777–78, 1782. The trial court, court of appeal, and California

                                   2   Supreme Court rejected BMS’s arguments and found that there was specific jurisdiction over the

                                   3   nonresidents’ claims. Id. at 1778.

                                   4          The United States Supreme Court granted certiorari and reversed. Id. at 1778–79. The

                                   5   Court noted the variety of interests involved in a personal jurisdiction analysis, including those of

                                   6   the forum state in hearing the case, the plaintiff in getting his or her choice of forum, and, of

                                   7   “primary concern,” the burden on the defendant of litigating in the forum. Id. at 1780. The

                                   8   burden on the defendant includes considerations of convenience along with “the more abstract

                                   9   matter of submitting to the coercive power of a State that may have little legitimate interest in the

                                  10   claims in question.” Id. The Court also noted that when it comes to personal jurisdiction in state

                                  11   court, federalism can play a “decisive” role because “[t]he sovereignty of each State implies a

                                  12   limitation on the sovereignty of all its sister States.” Id. (quoting World-Wide Volkswagen Corp.
Northern District of California
 United States District Court




                                  13   v. Woodson, 444 U.S. 286, 293 (1980) (internal quotation marks and formatting omitted). The

                                  14   Court wrote, “[W]e leave open the question whether the Fifth Amendment imposes the same

                                  15   restrictions on the exercise of personal jurisdiction by a federal court.” Id. at 1784.

                                  16          Relying on “settled principles regarding specific jurisdiction,” the Court concluded that the

                                  17   nonresidents’ claims were not sufficiently connected with the forum to create specific jurisdiction.

                                  18   Id. at 1781. Specific jurisdiction over a claim requires “an affiliation between the forum and the

                                  19   underlying controversy.” Id. (quoting Goodyear, 564 U.S. at 919). Yet none of the nonresidents

                                  20   had suffered harm in California, and none of the conduct giving rise to their claims had occurred

                                  21   in California. Id. at 1782. The Court rejected the idea that the similarity of the claims between

                                  22   residents and nonresidents could allow California to assert jurisdiction. Id. at 1781. The plaintiffs

                                  23   could, however, bring a similar mass action in the states with general jurisdiction over BMS. Id.

                                  24   at 1783.

                                  25                  b. The State v. Federal Court Distinction

                                  26          Plaintiffs argue that Bristol–Myers is distinguishable from this case because the Supreme

                                  27   Court’s decision was animated by the federalism concerns associated with personal jurisdiction in

                                  28   state court, which are absent in federal court. Plaintiffs point out that the Supreme Court expressly
                                                                                          8
                                   1   left open the question of whether the Fifth Amendment would impose the same restrictions on

                                   2   personal jurisdiction in federal courts as it concluded the Fourteenth Amendment does on state

                                   3   courts. ConAgra counters that federal courts apply state law in diversity cases such as the one

                                   4   here, and the same sovereignty and federalism concerns are present.

                                   5           I see merit in the distinction between personal jurisdiction in federal versus state court

                                   6   when it comes to federal question jurisdiction. The Honorable Edward M. Chen of this district

                                   7   wrote, “In contrast to Bristol–Myers, the due process right does not obtain here in the same

                                   8   manner because all federal courts, regardless of where they sit, represent the same federal

                                   9   sovereign, not the sovereignty of a foreign state government.” Sloan, 287 F. Supp. 3d at 858–59

                                  10   (concluding that Bristol–Myers does not apply in federal courts when jurisdiction is based on a

                                  11   federal question but expressly declining to consider the question in the context of diversity

                                  12   jurisdiction).
Northern District of California
 United States District Court




                                  13           But when it comes to a federal court sitting in diversity, Allen’s argument toes the line of

                                  14   becoming a distinction without a difference. See Fitzhenry-Russell v. Dr. Pepper Snapple Grp.,

                                  15   Inc., No. 17-CV-00564 NC, 2017 WL 4224723, at *4 (N.D. Cal. Sept. 22, 2017) (Cousins, J.)

                                  16   (applying Bristol–Myers in federal court where all the claims presented were state law claims). If

                                  17   due process were to allow a federal court to assert personal jurisdiction over a purely state law

                                  18   cause of action when a state court could not do the same, problematic dis-uniformity could result.

                                  19   See Guar. Tr. Co. of N.Y. v. York, 326 U.S. 99, 109 (1945) (“The nub of the policy that underlies

                                  20   Erie R. Co. v. Tompkins is that for the same transaction the accident of a suit by a nonresident

                                  21   litigant in a federal court instead of in a State court a block away, should not lead to a substantially

                                  22   different result.”). On the other hand, as plaintiffs point out, the Supreme Court expressly left this

                                  23   question open. And while the answer was unnecessary to resolve that case, it could be telling that

                                  24   the Court dedicated no dicta to the topic. But see Schwarzenegger v. Fred Martin Motor Co., 374

                                  25   F.3d 797, 800-01 (9th Cir. 2004) (“Because California’s long-arm jurisdictional statute is

                                  26   coextensive with federal due process requirements, the jurisdictional analyses under state law and

                                  27   federal due process are the same.”).

                                  28           I decline to resolve this close question because there are other grounds on which I conclude
                                                                                          9
                                   1   that Bristol–Myers does not apply.

                                   2                  c. The Mass v. Class Action Distinction

                                   3          Allen next argues that Bristol–Myers does not apply to this case because it is a class action

                                   4   as opposed to a mass action. “Whether Bristol–Myers extends to class actions is a question that

                                   5   has divided courts across the country.” Chavez v. Church & Dwight Co., No. 17 C 1948, 2018

                                   6   WL 2238191, at *10 (N.D. Ill. May 16, 2018).

                                   7          Some courts have concluded that Bristol–Myers does not apply to class actions. As one

                                   8   wrote, the Supreme Court could not have “sought to bar certification of nationwide or multistate

                                   9   class actions on due process grounds in all but the one or two States where the defendant is subject

                                  10   to general jurisdiction.” Al Haj v. Pfizer Inc., No. 17 C 6730, 2018 WL 3707561, at *2 (N.D. Ill.

                                  11   Aug. 3, 2018). In Bristol–Myers, the Supreme Court “characterized its holding as a

                                  12   ‘straightforward application . . . of settled principles of personal jurisdiction.’” Id.; see Sloan, 287
Northern District of California
 United States District Court




                                  13   F. Supp. 3d at 854 (“[T]he Supreme Court expressly stated that its decision did not inaugurate a

                                  14   change in law.”). The court wrote,

                                  15                  [The defendant] does not cite, and the court has no knowledge of, any
                                                      pre-Bristol–Myers decision holding that, in a class action where the
                                  16                  defendant is not subject to general jurisdiction, specific jurisdiction
                                                      must be established not only as to the named plaintiff(s), but also as
                                  17                  to the absent class members. The pre-Bristol-Myers consensus,
                                                      rather, was that due process neither precluded nationwide or
                                  18                  multistate class actions nor required the absent-class-member-by-
                                                      absent-class-member jurisdictional inquiry urged by [the defendant].
                                  19
                                       Al Haj, 2018 WL 3707561, at *1. If the Court had intended an “extraordinary sea change in class
                                  20
                                       action practice,” surely it would have effected such a change through a case involving a class
                                  21
                                       action, rather than a mass action. Id. at *2; see also In re Chinese-Manufactured Drywall Prod.
                                  22
                                       Liab. Litig., No. MDL 09-2047, 2017 WL 5971622, at *16 (E.D. La. Nov. 30, 2017) ([Bristol–
                                  23
                                       Myers] does not speak to or alter class action jurisprudence.”).
                                  24
                                              A court in this district declined to apply Bristol–Myers to a putative nationwide class based
                                  25
                                       on a distinction between the personal jurisdiction requirements for named and unnamed class
                                  26
                                       members. Fitzhenry-Russell v. Dr. Pepper Snapple Grp., Inc., No. 17-CV-00564 NC, 2017 WL
                                  27
                                       4224723, at *5 (N.D. Cal. Sept. 22, 2017). The court noted that Bristol-Myers dealt with a mass
                                  28
                                                                                          10
                                   1   tort action in which each named plaintiff was a real party in interest. Id. By contrast, in a class

                                   2   action, “one or more plaintiffs seek to represent the rest of the similarly situated plaintiffs.” Id.

                                   3   Given that all named plaintiffs were California residents and yet 88% of the class was not, the

                                   4   court acknowledged that the “numbers [were] decidedly lopsided” in an apparent attempt to set the

                                   5   case apart from Bristol–Myers. Id. The court nonetheless found the recent Supreme Court

                                   6   decision “meaningfully distinguishable.” Id.

                                   7          Other courts have relied on the absence of limiting language in Bristol–Myers to conclude

                                   8   that it applies to class actions as well as mass actions. See Chavez v. Church & Dwight Co., No.

                                   9   17 C 1948, 2018 WL 2238191, at *10 (N.D. Ill. May 16, 2018) (“Nothing in Bristol-

                                  10   Myers suggests that its basic holding is inapplicable to class actions.”). One court wrote, “it is

                                  11   more likely than not based on the Supreme Court’s comments about federalism that the courts will

                                  12   apply Bristol–Myers Squibb to outlaw nationwide class actions . . . where there is no general
Northern District of California
 United States District Court




                                  13   jurisdiction over the [a defendant].” DeBernardis v. NBTY, Inc., No. 17 C 6125, 2018 WL

                                  14   461228, at *2 (N.D. Ill. Jan. 18, 2018). A court in this district determined that there was no

                                  15   personal jurisdiction over claims by Maryland named plaintiff seeking to represent a class of

                                  16   Maryland individuals bringing claims under Maryland law because no relevant action had

                                  17   occurred in California. In re Samsung Galaxy Smartphone Mktg. & Sales Practices Litig., No. 16-

                                  18   CV-06391-BLF, 2018 WL 1576457, at *2 (N.D. Cal. Mar. 30, 2018). Under this line of thinking,

                                  19   due process requires courts to assess personal jurisdiction as to each absent class member.

                                  20   Accordingly, multistate and nationwide class actions can comply with due process requirements

                                  21   only in states where there is general jurisdiction over the defendant. See DeBernardis, 2018 WL

                                  22   461228, at *2; Chavez, 2018 WL 2238191, at *10.

                                  23          I disagree with the latter line of cases and conclude that Bristol–Myers does not require a

                                  24   personal jurisdiction inquiry for absent class members. Most importantly, the Supreme Court

                                  25   noted in its decision that “settled principles regarding specific jurisdiction control[led].” Bristol–

                                  26   Myers, 137 S. Ct. at 1781. The decision overturned no Ninth Circuit law. See Sloan, 287 F. Supp.

                                  27   3d at 854 (“Defendant has not identified a single Ninth Circuit case overturned by Bristol–

                                  28   Myers.”). Prior to Bristol–Myers, there would have been no basis for ConAgra to mount a due
                                                                                          11
                                   1   process challenge against the nonresident absent class members as it does here. See Al Haj, 2018

                                   2   WL 3707561 at *1. I agree with the court in Al Haj that the Court could not have intended, in a

                                   3   sideways manner, to so drastically alter class action plaintiffs’ ability to choose their forum. See

                                   4   id. at *2. In addition, functional differences set class actions apart; the plaintiffs here must meet

                                   5   the Rule 23 requirements of numerosity, commonality of law or fact, typicality of claims or

                                   6   defenses, and adequacy of representation in order to achieve certification. See FED. R. CIV. P. 23;

                                   7   In re Chinese-Manufactured Drywall, 2017 WL 5971622, at *14 (noting that “a class action has

                                   8   different due process safeguards” than a mass action). Personal jurisdiction is rooted in fairness to

                                   9   the defendant, and Rule 23 provides significant safeguards to that end.

                                  10          3. Whether There is Personal Jurisdiction over the Nonresident Claims

                                  11          I conclude that it is appropriate to assert personal jurisdiction over the nonresident named

                                  12   plaintiffs’ claims under the doctrine of pendent personal jurisdiction. In the Ninth Circuit, there is
Northern District of California
 United States District Court




                                  13   a three-part test for specific jurisdiction: “(1) the defendant must either purposefully direct his

                                  14   activities toward the forum or purposefully avail himself of the privileges of conducting activities

                                  15   in the forum; (2) the claim must be one which arises out of or relates to the defendant’s forum-

                                  16   related activities; and (3) the exercise of jurisdiction must comport with fair play and substantial

                                  17   justice, i.e., it must be reasonable.” Axiom Foods, Inc. v. Acerchem Int'l, Inc., 874 F.3d 1064,

                                  18   1068 (9th Cir. 2017) (internal quotation marks and citations omitted). ConAgra does not dispute

                                  19   that it does business in California but rather argues that the nonresident plaintiffs’ claims do not

                                  20   arise out of its activities in this forum. MTD 6.

                                  21          The Ninth Circuit has adopted the doctrine of pendent personal jurisdiction, under which a

                                  22   district court is permitted to exercise jurisdiction over a defendant “with respect to a claim for

                                  23   which there is no independent basis of personal jurisdiction so long as it arises out of a common

                                  24   nucleus of operative facts with a claim in the same suit over which the court does have personal

                                  25   jurisdiction.” Action Embroidery Corp. v. Atl. Embroidery, Inc., 368 F.3d 1174, 1180 (9th Cir.

                                  26   2004). The doctrine, which many circuit courts have approved, serves the interests of “judicial

                                  27   economy, avoidance of piecemeal litigation, and overall convenience of the parties.” Id. at 1181.

                                  28   In Action Embroidery, the Ninth Circuit concluded that it would be appropriate to assert personal
                                                                                           12
                                   1   jurisdiction over state law claims—even though there would be no jurisdiction over them standing

                                   2   alone—because they arose out of a common nucleus of operative facts as federal claims over

                                   3   which there was jurisdiction. Id. The court held that district courts have discretion to decide

                                   4   whether or not to exercise pendent jurisdiction. Id.

                                   5          Faced with a nationwide putative class action in Sloan, Judge Chen relied on Action

                                   6   Embroidery to assert pendent personal jurisdiction over out-of-state named plaintiffs’ claims,

                                   7   finding that they arose from the same nucleus of operative facts as claims by in-state plaintiffs.

                                   8   Sloan, 287 F. Supp. 3d at 861. He acknowledged at least one distinction, namely, in Action

                                   9   Embroidery the same parties asserted distinct claims, whereas in the case before him, new parties

                                  10   asserted distinct claims.5 Id. But he noted that the Ninth Circuit’s decision had focused on the

                                  11   similarities between the claims, rather than the identity of the parties asserting them. Id. at 860.

                                  12   While pendent jurisdiction might not “extend[] categorically to claims brought by different
Northern District of California
 United States District Court




                                  13   plaintiffs,” it was appropriate in that case because it was a putative nationwide class action and

                                  14   there would be only a de minimis burden on the defendant, who would otherwise face piecemeal

                                  15   litigation. Id. at 861–62.

                                  16          I conclude that it is appropriate to assert pendent jurisdiction over the claims by the

                                  17   nonresident named plaintiffs. Doing so will serve the interests of “judicial economy, avoidance of

                                  18   piecemeal litigation, and overall convenience of the parties” by preventing the need for multiple

                                  19   such actions in other states and potentially subjecting ConAgra to inconsistent obligations. See

                                  20   Action Embroidery, 368 F.3d at 1181. Further, ConAgra is already before this court to defend

                                  21   against Allen’s claims, and the additional burden is de minimis. See Oppo. 15 (noting that Allen,

                                  22   not the nonresident plaintiffs, brought ConAgra into this court).

                                  23          For all of these reasons, ConAgra’s motion to dismiss for lack of personal jurisdiction is

                                  24

                                  25
                                       5
                                         Judge Chen also acknowledged that the Supreme Court’s warnings in Bristol–Myers: “The mere
                                       fact that other plaintiffs were prescribed, obtained, and ingested Plavix in California—and
                                  26   allegedly sustained the same injuries as did the nonresidents—does not allow the State to assert
                                       specific jurisdiction over the nonresidents’ claims.” Bristol-Myers Squibb Co. v. Superior Court
                                  27   of California, San Francisco Cty., 137 S. Ct. 1773, 1781 (2017); see Sloan, 287 F. Supp. 3d at
                                       861. But as I noted above, there the Court addressed a mass action. Until the Court does so
                                  28   explicitly, I cannot conclude that it intends to so starkly change the landscape of class actions.

                                                                                         13
                                   1   DENIED.

                                   2   II. PREEMPTION

                                   3          ConAgra moves to dismiss the plaintiffs’ claims on the grounds that they are expressly and

                                   4   impliedly preempted by the Food, Drug, and Cosmetic Act (“FDCA”) and the Nutrition Labeling

                                   5   and Education Act of 1990 (“NLEA”). 21 U.S.C. § 301, et seq., 21 U.S.C. § 343-1. The FDCA

                                   6   vests the FDA with authority regarding food labeling, 21 U.S.C. § 393, and the NLEA (which

                                   7   amended the FDCA) sets forth “uniform national standards for the nutritional claims the required

                                   8   nutrient information displayed on food labels.” U.S.C.C.A.N. 3336, 3342; Pub. L. No. 101-535,

                                   9   104 Stat. 2353 (1990), amending 21 U.S.C. § 343. ConAgra further argues that I should dismiss

                                  10   the plaintiffs’ claims under the primary jurisdiction doctrine. With the exception of its arguments

                                  11   regarding the 2018 amendments to the nonbinding FDA guidelines,6 ConAgra asserts the same

                                  12   arguments that Judge Tigar found unpersuasive in 2013.
Northern District of California
 United States District Court




                                  13   A. Express Preemption—Whether Parkay Spray’s Labeling Complies with Federal Law

                                  14          ConAgra argues that the plaintiffs’ claims are preempted because it labels Parkay Spray in

                                  15   compliance with the requirements of the FDCA, the NLEA, and the FDA regulations. MTD 12–

                                  16   13. Accordingly, plaintiffs’ claims necessarily impose additional or different requirements and

                                  17   must be dismissed as preempted.

                                  18          In his 2013 Order, Judge Tigar concluded that Allen’s claims were not preempted because

                                  19   they did not “seek to impose requirements that differ from those imposed by the FDCA, NLEA,

                                  20   and FDA regulations.” MTD Order 13. The complaint adequately alleged that Parkay Spray was

                                  21   subject to the labeling requirements of the butter, margarine, oil, and shortening category because

                                  22   it was a liquid butter substitute. Id. 8–10. The court disagreed with ConAgra that Parkay Spray

                                  23   belonged in the spray type and fat and oils category. See id. 8, 11–12. First, although the product

                                  24

                                  25
                                       6
                                         ConAgra requests judicial notice of the FDA’s 2018 guidance entitled, Reference Amounts
                                       Customarily Consumed: List of Products for Each Product Category: Guidance for the Industry
                                  26   (“Reference Amount Guidance”) (Feb. 2018). Request for Judicial Notice [Dkt. Nos. 222-1]. A
                                       “court may judicially notice a fact that is not subject to reasonable dispute because it . . . can be
                                  27   accurately and readily determined from sources whose accuracy cannot reasonably be questioned.”
                                       FED. R. EVID. 201(b). “Courts routinely take judicial notice of similar FDA guidance documents,
                                  28   many of which also appear on the FDA’s public website.” Wilson v. Frito-Lay N. Am., Inc., 260
                                       F. Supp. 3d 1202, 1207 (N.D. Cal. 2017). ConAgra’s request for judicial notice is GRANTED.
                                                                                          14
                                   1   dispensed as a spray and contained no milk or cream, “[i]mitation butter . . . belong[ed] in the

                                   2   same reference amount category as butter.” Id. 10. Second, the court rejected ConAgra’s

                                   3   assertion that the spray category was more specific and should trump the more general butter

                                   4   category. Id. Not only was there no evidence that the spray category was more specific, but that

                                   5   rule would only apply in the face of conflicting regulations. Id.

                                   6           As was true in the prior motion to dismiss, the crux of the preemption dispute is over the

                                   7   appropriate reference amount for Parkay Spray—whether the product fits into the “spray type” fat

                                   8   and oil category, with a serving size of 0.25 grams, or whether it fits into the “butter, margarine,

                                   9   oil, shortening” category, with a serving size of one tablespoon. MTD Order 7–8. If the former is

                                  10   true, Parkay Spray is appropriately labeled as zero fat and zero calorie under federal law, and

                                  11   plaintiffs’ claims are preempted because they seek to impose different requirements under state

                                  12   law. If the latter is true, then plaintiffs’ claims can proceed.
Northern District of California
 United States District Court




                                  13           Under the FDA’s labeling requirements, food product labels must provide “the serving size

                                  14   which is an amount customarily consumed and which is expressed in a common household

                                  15   measure that is appropriate to the food.” 21 C.F.R.§ 101.12. The regulations provide a table with

                                  16   mandatory reference amounts. Id. § 101.12(b). “The reference amount is based on the major

                                  17   intended use of the food (e.g. milk as a beverage and not as an addition to cereal).” Id. §

                                  18   101.12(a)(7). “The reference amount for an imitation or substitute food or altered food, such as a

                                  19   ‘low calorie’ version, shall be the same as for the food for which it is offered as a substitute.” Id. §

                                  20   101.12(d).

                                  21           I agree with Judge Tigar’s conclusion that the plaintiffs have adequately alleged that

                                  22   Parkay Spray is imitation butter and belongs in the same reference amount category as butter. See

                                  23   id. 10. They assert that “ConAgra markets its Parkay products as a ‘guilt-free’ alternative to butter

                                  24   and an ‘excellent dietary choice.’” SAC ¶ 26. A campaign going back to 1973 read, “The label

                                  25   says ‘Parkay,’ the flavor says butter.” Id. The Parkay Spray label includes an image of an ear of

                                  26   corn. Id. ¶ 41. ConAgra counters that “one of its dual, on-label uses is as a cooking spray” and

                                  27   “[t]hat it can also be used as a topping does not change that fact.” MTD 16. ConAgra can rely on

                                  28   these arguments as this case proceeds, but they have not successfully shown that plaintiffs’ claims
                                                                                          15
                                   1   are preempted.

                                   2          In an attempt to persuade me not to follow the prior ruling on the preemption question,

                                   3   ConAgra argues that the FDA’s 2018 guidance differs from the 1994 guidance in material ways

                                   4   that would have led Judge Tigar to a different decision. MTD at 16; see Reference Amount

                                   5   Guidance. ConAgra asserts that the guidelines show that the “spray types” category is broader

                                   6   than previously thought. The “Spray Types” examples previously read and now read: “Nonstick

                                   7   All types of cooking sprays (e.g., Pam cooking spray olive oil).” The “Butter, margarine, oil,

                                   8   shortening” examples previously read and now read: “All types of butter and margarine spreads

                                   9   (regular, diet, lite/light, liquid, and whipped); spreads; oils; and shortenings.” ConAgra argues

                                  10   that the guidance “clarifies that the examples of products listed in the table are not meant to be

                                  11   exhaustive” which “likely would have had a significant impact on Judge Tigar’s previous

                                  12   decision.” MTD 15.
Northern District of California
 United States District Court




                                  13          This argument is unpersuasive. Judge Tigar found—and I agree—that the regulations are

                                  14   unambiguous. See MTD Order 12. As a result, I have no need to rely on the agency’s

                                  15   interpretation, and it does not control as it might in the face of an ambiguous regulation. See Auer

                                  16   v. Robbins, 519 U.S. 452, 461 (1997) (finding the Secretary of Labor’s interpretation of the

                                  17   agency’s ambiguous regulations “controlling unless ‘plainly erroneous or inconsistent with the

                                  18   regulation’”) (internal quotation marks omitted). Even if the guidelines were to play more of a

                                  19   role in my reading of the regulations, the changes are not as dramatic as ConAgra suggests. The

                                  20   butter, margarine, oil, shortening category still includes “liquid” as a possible form of the butter

                                  21   and margarine spread, and plaintiffs plausibly argue Parkay Spray belongs there.7

                                  22          Finally, ConAgra argues that I should adopt the reasoning in Pardini, where another court

                                  23   in this district found that I Can’t Believe It’s Not Butter! Spray is properly labeled as a cooking

                                  24   and topping spray. MTD 16; see Pardini v. Unilever United States, Inc., No. 13-1675 SC, 2014

                                  25   WL 265663, at *6 (N.D. Cal. Jan. 22, 2014). In that case, the Honorable Samuel Conti found that

                                  26   the plaintiffs’ claims were preempted because it belonged in the spray-type fat and oil category.

                                  27

                                  28
                                       7
                                        Contrary to ConAgra’s argument, it is not “limited to ‘butter and margarine spreads’” to the
                                       exclusion of Parkay Spray because the parentheses include “liquid.” See MTD 16.
                                                                                      16
                                   1   Pardini, 2014 WL 265663, at *5. The plaintiffs argued that consumers used the product as a

                                   2   butter topping, but the court concluded, “[T]he fact that some consumers might choose to use

                                   3   more of a product means that the product is mislabeled.” Id. Instead, the plaintiffs were

                                   4   “substituting their own desires for the FDA’s considered regulations.” Id. at *6.

                                   5          The Pardini decision does not persuade me that Parkay Spray necessarily belongs in the

                                   6   spray category. The plaintiffs here do not simply argue that some consumers choose to use Parkay

                                   7   Spray as a topping but rather that ConAgra markets it to be used in that way by communicating to

                                   8   consumers that it is a butter substitute. Plaintiffs plausibly argue that as an imitation product,

                                   9   Parkay Spray should be labeled in accordance with the requirements for the food it imitates.

                                  10   Plaintiffs’ claims are not expressly preempted.

                                  11   B. Implied Preemption—Whether the Claims Impermissibly Arise Under the FDCA

                                  12          The plaintiffs’ claims arise California’s Sherman Food, Drug and Cosmetic Law, which
Northern District of California
 United States District Court




                                  13   incorporates the FDCA and NLEA by reference. CAL. HEALTH & SAF. CODE § 109875. ConAgra

                                  14   argues that although they ostensibly sue under state law, the plaintiffs’ claims in fact

                                  15   impermissibly arise under the FDCA, which does not have a private right of action. MTD 20–23.

                                  16          Many courts have concluded that Congress did not intend to occupy the field of food and

                                  17   beverage labeling; rather, “the FDCA as amended by the NLEA contemplates state regulation and

                                  18   enforcement along with federal regulation.” Lockwood v. Conagra Foods, Inc., 597 F. Supp. 2d

                                  19   1028, 1032 (N.D. Cal. 2009); see Jackson v. Balanced Health Prod., Inc., No. C 08-05584 CW,

                                  20   2009 WL 1625944, at *4 (N.D. Cal. June 10, 2009) (finding no preemption of claims “based on

                                  21   false and misleading advertising and mislabeling under the Sherman Law); see also Krommenhock

                                  22   v. Post Foods, LLC, 255 F. Supp. 3d 938, 958 (N.D. Cal. 2017) (Orrick, J.) (holding that the only

                                  23   claims that were preempted were those that had been expressly permitted by the FDA). “[T]here

                                  24   is a distinction between (1) state law claims that merely recite FDCA violations, and (2) state law

                                  25   claims alleging that non-compliance with the FDCA regulations deceived and harmed consumers,

                                  26   i.e., claims that would exist in the absence of the FDCA.” Pardini, 961 F. Supp. 3d at 1059.

                                  27          Judge Tigar rejected this same argument by ConAgra in 2013 and found that while

                                  28   plaintiffs successfully alleged that that the Parkay Spray labeling violates the FDA regulations (in
                                                                                         17
                                   1   order to avoid preemption), they had no need to rely on those allegations to bring the state law

                                   2   causes of action. MTD Order 14. His conclusion holds true here with the exception of the

                                   3   plaintiffs’ asterisk claim. That claim is based on the absence of an asterisk disclosing the presence

                                   4   of fat on the Parkay Spray bottle, as required by 21 C.F.R. §101.62. See FAC ¶¶ 40, 42. ConAgra

                                   5   argues that this claim arises under the FDCA because state law does not obligate it to include an

                                   6   asterisked warning. MTD 21–22. Plaintiffs failed to defend this claim in their briefing or when

                                   7   asked at oral argument; it is therefore DISMISSED WITH PREJUDICE. ConAgra’s motion with

                                   8   regard to the remaining claims is DENIED.

                                   9   C. Whether the Claims Should be Dismissed under the Primary Jurisdiction Doctrine

                                  10          ConAgra again argues that the plaintiffs’ claims should be dismissed because they “come

                                  11   squarely within the FDA’s primary jurisdiction.” MTD 23. The primary jurisdiction doctrine is

                                  12   prudential and allows a court to stay proceedings or dismiss a complaint without prejudice so that
Northern District of California
 United States District Court




                                  13   the relevant agency can resolve an issue within its “special competence.” Clark v. Time Warner

                                  14   Cable, 523 F.3d 1110, 1114 (9th Cir. 2008); see MTD Order 14. The doctrine applies in a

                                  15   “limited set of circumstances.” Clark, 523 F.3d at 1114. “[I]t is not meant to immunize litigations

                                  16   from liability based on state law claims whenever interpretation of federal regulations is required.”

                                  17   MTD Order 16.

                                  18          Confronted with the same arguments, Judge Tigar determined that staying or dismissing

                                  19   this case “would do little to enhance the uniform administration of the NLEA, or to enhance the

                                  20   court’s decision-making or efficient, and it would needlessly frustrate ‘the historic primacy of state

                                  21   regulations of matters of health and safety.’” Id. (quoting Medtronic, Inc. v. Lohr, 518 U.S. 470,

                                  22   485 (1996). Judge Tigar instead concluded that this case can be resolved through “straightforward

                                  23   interpretation” of FDA regulations. Id. (quoting Brown v. MCI WorldCom Network Servs., Inc.,

                                  24   277 F.3d 1166, 1172 (9th Cir. 2002).

                                  25          I agree with Judge Tigar that interpreting and applying the FDA’s regulations to Parkay

                                  26   Spray is the appropriate way to resolve this case. ConAgra offers no additional arguments or

                                  27   recent developments that would mediate in favor of disturbing the prior ruling. Accordingly, the

                                  28   motion to dismiss on the basis of the primary jurisdiction doctrine is DENIED.
                                                                                        18
                                   1   III. WHETHER PLAINTIFFS STATE A CLAIM

                                   2   A. Rule 9(b)

                                   3          ConAgra renews its arguments that the plaintiffs failed to plead fraud with particularity

                                   4   required to satisfy Rule 9(b). Judge Tigar rejected these same arguments. MTD Order 16–18. As

                                   5   plaintiffs point out, if anything their allegations have become more detailed in the second amended

                                   6   complaint. Oppo. 24. ConAgra presents no new case or fact that casts doubt on the prior ruling in

                                   7   this case, and I see no reason to deviate from it.

                                   8   B. Unjust Enrichment/Quasi-Contract and Breach of Warranty

                                   9          ConAgra moves to dismiss plaintiffs’ reasserted unjust enrichment claims, which Judge

                                  10   Tigar dismissed with prejudice. MTD Order 20. Plaintiffs argue that the Ninth Circuit’s decision

                                  11   in Astiana requires a different result. Oppo. 26–28. In that case, the Ninth Circuit reversed a

                                  12   district court’s dismissal of a quasi-contract claim. Astiana v. Hain Celestial Grp., Inc., 783 F.3d
Northern District of California
 United States District Court




                                  13   753, 762 (9th Cir. 2015). While acknowledging that there is no standalone cause of action for

                                  14   unjust enrichment in California, the court concluded that a plaintiff can seek return of a benefit

                                  15   unjustly conferred on the defendant through a quasi-contract claim. Id. The pleadings were

                                  16   sufficient because the plaintiffs alleged that the defendant “had enticed plaintiffs to purchase their

                                  17   products through false and misleading labeling, and that [the defendant] was unjustly enriched as a

                                  18   result.” Id. (internal quotation marks and formatting omitted).

                                  19          The second amended complaint presents a nearly identical theory. Plaintiffs assert that

                                  20   they unjustly conferred a benefit on ConAgra by purchasing Parkay Spray based on the false

                                  21   representations that it was free of calories and fat, and they seek restitution of that benefit. SAC

                                  22   ¶¶ 73–79. Under Astiana, plaintiffs state a claim; ConAgra’s motion on these grounds is

                                  23   DENIED.

                                  24   C. Pre-Suit Notice under Georgia and Indiana Law

                                  25          ConAgra argues that plaintiffs Marr, Frechette, and Harder failed to provide pre-suit notice

                                  26   under Georgia and Indiana law. MTD 27. Plaintiffs argue that ConAgra received notice when

                                  27   Allen sent a pre-suit demand letter as required by the California Legal Remedies Act. Oppo. 28–

                                  28   29. They further assert that neither Indiana nor Georgia law required the type of notice ConAgra
                                                                                            19
                                   1   asserts.

                                   2              Plaintiffs are correct that Indiana law does not require pre-suit notice for incurable

                                   3   deceptive acts, in other words, when the defendant acted with intent to mislead. Reger v. Ariz. RV

                                   4   Ctrs., LLC, No. 3:16-CV-778, 2017 U.S. Dist. LEXIS 132906, at *11 (N.D. Ind. Aug. 21, 2017).

                                   5   Plaintiffs have pleaded fraud with particularity, and so pre-suit notice was not required under

                                   6   Indiana law. See id. And as plaintiffs point out, at least one court in Georgia has concluded that

                                   7   individual plaintiffs “may rely on the pre-suit demand sent by [another plaintiff] . . . ‘on behalf of

                                   8   all others similarly situated’” to satisfy pre-suit notice requirements. Amin v. Mercedes-Benz USA,

                                   9   LLC, 301 F. Supp. 3d 1277, 1292 (N.D. Ga. 2018). ConAgra’s motion to dismiss on these

                                  10   grounds is DENIED.

                                  11   D. Whether Plaintiffs Properly Plead their Common Law Claims

                                  12              ConAgra moves to dismiss counts one through four for failure to allege which state’s law
Northern District of California
 United States District Court




                                  13   applies. MTD 27–28. Plaintiffs state that they do not intend to seek certification of a nationwide

                                  14   class or multistate subclass for counts two through four; Allen alone brings those claims under

                                  15   California common law. Oppo. 29–30. Accordingly, plaintiffs “d[o] not oppose the motion to

                                  16   dismiss any inadvertently pled non-California common law claims by the New Plaintiffs.” Id. 30.

                                  17   To the extent counts two through four plead non-California common law claims brought by

                                  18   plaintiffs other than Allen, they are DISMISSED WITH PREJUDICE. With respect to count one

                                  19   for unjust enrichment, the second amended complaint asserts that “there are few real differences”

                                  20   between the elements of the claims in different states. SAC ¶ 75. As I conclude below, in this

                                  21   case this question must wait until the class certification stage to be resolved.

                                  22   E. Whether Plaintiffs Have Standing to Represent a Nationwide Class

                                  23              ConAgra argues that the eight named plaintiffs in this case, who purchased Parkay Spray

                                  24   in ten different states, lack standing to pursue claims on behalf of purchasers from the remaining

                                  25   40 states. MTD 28–29. Plaintiffs argue that this question is more appropriate for resolution at the

                                  26   class certification stage. To the extent courts address standing at the pleading stage, they do so to

                                  27   avoid the cost of nationwide discovery. Oppo. 30. Because the parties here have already engaged

                                  28   in nationwide discovery, there is no benefit to be had in addressing this question now. Id.
                                                                                            20
                                   1           In a prior case, I noted that no hard and fast rule dictates whether to decide questions of

                                   2   standing before or after class certification. Johnson v. Nissan N. Am., Inc., 272 F. Supp. 3d 1168,

                                   3   1175 (N.D. Cal. 2017). There, noting that several other judges in the Ninth Circuit had done the

                                   4   same, I decided to address the question at the pleading stage and “require[d] that plaintiffs present

                                   5   named class representatives who possess individual standing to assert each state law’s claims

                                   6   against [the defendant].” Id. I am unable to adopt the same approach here because the parties did

                                   7   not devote sufficient briefing to this issue to allow me to resolve it at this stage. ConAgra’s

                                   8   motion to dismiss on these grounds is DENIED.

                                   9   F. Whether Plaintiffs Have Standing to Seek Injunctive Relief

                                  10           Finally, ConAgra argues that the plaintiffs still lack standing to seek injunctive relief

                                  11   because the newly decided Davidson does not apply to their claims. MTD 29–30. In Davidson,

                                  12   the Ninth Circuit held that “a previously deceived plaintiff may have standing to seek injunctive
Northern District of California
 United States District Court




                                  13   relief.” Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 970 (9th Cir. 2018). In that case, the

                                  14   plaintiff had purchased toilet wipes that were advertised as flushable only to learn that they were

                                  15   not, and in fact caused damage to plumbing and sewer systems. Id. at 962. The Ninth Circuit

                                  16   addressed the unresolved question of whether a consumer bringing false advertising claims has

                                  17   standing to seek injunctive relief based on the alleged injury that she cannot rely on the advertising

                                  18   in the future. Id. at 967. The plaintiff alleged that she still wished to purchase flushable wipes and

                                  19   would purchase them from the defendant if they were available. Id. at 970. Finally, she regularly

                                  20   visited stores that sold the defendant’s products. Id. If the defendant were to continue to sell its

                                  21   product with the misleading packaging, she would have “no way of determining whether the

                                  22   representation ‘flushable’ [was] in fact true.” Id. at 971 (internal quotation marks omitted). The

                                  23   court found that these allegations were sufficient to show “an ‘actual and imminent, not

                                  24   conjectural or hypothetical’ threat of future harm.” Id. at 969 (quoting Summers v. Earth Island

                                  25   Inst., 555 U.S. 488, 493 (2009)). Accordingly, the plaintiffs had standing to seek injunctive relief.

                                  26   Id. at 972.

                                  27           In the wake of Davidson, another court found that a plaintiff lacked standing to pursue

                                  28   injunctive relief because she admitted to having knowledge that would “enable her to make an
                                                                                         21
                                   1   appropriate choice with respect to the defendant’s products.” Fernandez v. Atkins Nutritionals,

                                   2   Inc., No. 317CV01628GPCWVG, 2018 WL 280028, at *15 (S.D. Cal. Jan. 3, 2018). The plaintiff

                                   3   asserted that the defendant labeled its Atkins Diet snack products in a misleading way because the

                                   4   “net carb” amounts in fact omitted certain types of carbohydrates. Id. at *1. The plaintiff

                                   5   admitted that because she knew the manner in which the defendant calculated its net carbs, the

                                   6   labels would not mislead her in the future. Id. at *15. In addition, she did not allege that she still

                                   7   wished to purchase the defendant’s products. Id.

                                   8           Plaintiffs assert that they wish to purchase low-calorie, low-fat buttery toppings, they

                                   9   would purchase such a product from ConAgra, and they regularly visit stores where ConAgra

                                  10   products are sold. SAC ¶ 60. Moving forward, they assert that they have no way to “determine if

                                  11   the [zero fat, zero calorie] representation is true” and are therefore “at risk of being misled again.”

                                  12   Id. Plaintiffs’ allegations closely mirror those in Davidson, and they stand apart from the plaintiffs
Northern District of California
 United States District Court




                                  13   in Fernandez, who no longer wished to purchase the defendant’s products. Plaintiffs’ allegations

                                  14   are sufficient at the pleading stage to establish a threat of repeated injury that is concrete,

                                  15   particularized, and redressable.

                                  16                                              CONCLUSION

                                  17           For the foregoing reasons, plaintiffs’ asterisk claim and all common law claims asserted

                                  18   under the laws of states other than California are DISMISSED WITH PREJUDICE. The

                                  19   remainder of ConAgra’s motion to dismiss is DENIED.

                                  20           IT IS SO ORDERED.

                                  21   Dated: December 10, 2018

                                  22

                                  23
                                                                                                       William H. Orrick
                                  24                                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                          22
